Title: From James Madison to William Jarvis, 30 October 1807
From: Madison, James
To: Jarvis, William



Washington, October 30, 1807

"... The Message of the President to Congress has already been sent you... You will find by it that the result of our demand on the British Govt. of satisfaction for the outrage on the Frigate Chesapeake had not been rec’d. nor have any acc’ts from London subsequent to the arrival of the vessel which carried it, throw light on the answer which will be returned.
"We have had a wet year ... and a very cold one.  The crops of wheat nevertheless have been very good ... the crops of tobacco not bad ... the cotton ... a middling crop ...  The samples of wine ... having been confounded, I am not able to decide by name, which was preferred.  I think however the preferable one was rather of the deeper colour; but both of them so good that I must ask the favor to have two more pipes shipped... You will oblige me also by adding a Quarter Cask of best Port; and another of the best sweet wine..."
